Citation Nr: 1713994	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability. 

2.  Entitlement to service connection for a low back disability, to include on a secondary basis. 

3.  Entitlement to a compensable rating for bilateral hearing loss disability. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1970, and from March 1973 to February 1988. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Winston-Salem Department of Veterans Affairs (VA) Regional Office (RO). 

In a March 2011 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  In August 2014 correspondence, the Veteran withdrew his request for a hearing.

This matter was previously before the Board in July 2015 when it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  In 2016, the Veteran submitted additional evidence with waiver of AOJ consideration.  38 C.F.R. § 20.1304 (2016).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that a hip disability did not have its onset during service, and arthritis of the hips was not diagnosed within one year of service discharge.

2.  The most probative evidence of record demonstrates that a low back disability did not have its onset during service and is not otherwise related to service, arthritis of the low back was not diagnosed within one year of service discharge, and low back disability is not caused or aggravated by service-connected pes planus.

3.  During the entire appeal period, audiometric findings have shown that Veteran had no more than Level IV hearing acuity in the right ear and Level I hearing acuity in the left ear; he did not have an exceptional pattern of hearing loss at any time.


CONCLUSIONS OF LAW

1.  A hip disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  A low back disability was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not secondary to service-connected pes planus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for a compensable rating for a bilateral hearing loss disability are not met for any portion of the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Letters dated in October 2008 and April 2009 contained the notice necessary regarding the claims decided herein.  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. VA's duty to notify has been satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available VA, private and Social Security Adminstration (SSA) post-service treatment records been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claims.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examinations and opinions for his claims in 2009, 2013, and 2016.  The Board finds that the VA examinations and opinions obtained in this case, taken together, are adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim, including a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, there must be compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In an July 2015 remand, the Board directed the AOJ (in pertinent part) to inform the Veteran that he could submit lay statements in support of his claims.  This was accomplished by letter dated in March 2016.  The remand also directed the AOJ to obtain any outstanding VA treatment records; this was also accomplisted in 2016.  Thereafter, the Veteran was to be scheduled for VA examinations that addressed direct and secondary service connection for the back and hips, and the level of hearing loss disability.  Ther examinations were accomplished in 2016, as discussed in more detail below.  Accordingly, the Board finds compliance with prior remands.  See Stegall, 11 Vet. App. at 271.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In addition, service connection for certain chronic diseases, arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hip disability and low back disability.

As to both the hip and back claims, there are current disabilities as left hip strain, right hip arthritis and lumbar spine disc degeneration and spondylosis have been diagnosed.  See April 2016 VA examination reports.  See also 38 C.F.R. §§ 3.303, 3.310; Holton, 557 F.3d at 1366. 

As to direct service connection for a chronic disability, the Board finds that a neither a chronic hip disability nor a chronic back disorder were established during service.  STRs are negative for complaints or findings of hip disability.  Although back pain and strain were noted during service (1965, 1974), there was not a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, particularly consider the normal finding at service discharge in 1988.  38 C.F.R. §§ 3.307, 3.309(a).  Additionally, arthritis was not manifested within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309(a).  Notably right hip arthritis was diagnosed in 2007 and low back disc degeneration was diagnosed in 2005.  Accordingly, service connection on these bases is not warranted for bilateral hip disability or low back disability.

As to direct service connection, the Board finds that the most probative evidence of record supports a finding that the diagnosed hip and back disorders are not related to service.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  The service discharge examination in 1988 noted a normal spine and normal lower extremities.  Additionally, the Veteran's initial VA compensation claim (dated in March 1988) notes no complaints of hip or back problems.  An April 1988 VA examination report also notes no such complaints.  These support an inference that no hip or back disorders were present at this time.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (noting that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  It was not until 1995 that hip and back complaints were noted.

Finally, the medical evidence of record indicates that the Veteran's hip and back disabilities are not related to active service.  The April 2016 VA examiners both provided opinions that these disabilities are unrelated to active service.  The examiners reviewed the claims file, examined the Veteran, and provided supporting explanations with reference to the evidence in the file.  The Board accords these opinions significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion). 

The preponderance of the evidence also fails to support secondary service connection for a low back disability.  The 2016 VA medical opinion provides probative evidence against the claim for service connection on a secondary basis.  The examiner thoroughly reviewed the claims file and provided citations to evidence in rendering an opinion that current low back disability is not due to or aggravated by pes planus.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008); Stefl, 21 Vet. App. at 125.  There are no medical opinions to the contrary.

The Board finds the Veteran not competent to offer nexus opinions, as opposed to his competency to report continuous symptoms (addressed above).  A nexus between an internal disease such as arthritis and any incident during service is not capable of lay observation, and requires medical training, expertise, or credentials.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The same is true of the effect of pes planus on his low back disorder; it is not capable of lay observation.  Even if the Veteran were competent to make such nexus opinions, they are outweighed by the VA medical examiners' opinions, which were based not only upon review of the claims file and medical expertise, but also on an examination of the Veteran.  Accordingly, secondary service connection is also not warranted. 

As the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert, supra.  As such, the claims are denied.

III. Initial Rating for Bilateral Hearing Loss Disability

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85 (a).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

The Veteran submitted a claim for an increased (compensable) rating in October 20080.  In a May 2009 VA examination report, the examiner noted the Veteran's complaints of hearing loss.  Examination revealed puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 15, 25, 70, 95, for an average of 51.25; and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 15, 15, 25, 40, for an average of 23.75.  The speech recognition scores, using the Maryland CNC Test, were 76 percent in the right ear and 94 percent in the left ear.  The examiner stated that the effect of hearing loss on the Veteran's daily activity and "usual occupation is that he can carry conversation at normal level in quiet, but would have difficulty understanding words m the presence of background noise." 

An October 2013 VA examination report notes the Veteran's complaints of not being able to understand what people say.  See Martinak, supra.  Examination revealed puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 20, 40, 65, 85, for an average of 52.5; and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 20, 15, 25, 45, for an average of 26.25. The speech recognition scores, using the Maryland CNC Test, were 96 percent in the right ear and 100 percent in the left ear.

A March 2016 VA examination report notes the Veteran's complaints of difficulty understanding conversational speech; he often needs to ask people to repeat what they said.  See Martinak, supra.  Examination revealed puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 20, 45, 65 and 100, for an average of 58; and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 15, 20, 35 and 50, for an average of 30.  The speech recognition scores, using the Maryland CNC Test, were 94 percent in the right ear and 96 percent in the left ear.  In an April 2016 addendum, the VA examiner noted that the Veteran's speech recognition scores were "excellent" and opined that his hearing loss should not prevent him from securing and maintaining substantially gainful employment.  The examiner stated that the Veteran's hearing loss "was likely to cause difficulty understanding speech that is faint or at a distance especially in areas that are noisy or have an echo."  The examiner stated that in such situations, the Veteran "may misunderstand what is said to him or appear to be inattentive because he did not hear someone speaking to him."

Evaluating the VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores for the right ear from the VA examination in May 2009 are applied to Table VI, the numeric designation of hearing impairment is Level IV.  When the pure tone threshold averages and speech recognition scores for the left ear are applied to Table VI, the numeric designation of impairment is Level I.  When these numeric designations for the right and left ears from the VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

When the pure tone threshold averages and the speech recognition scores for the right ear from the VA examination in October 2013 are applied to Table VI, the numeric designation of hearing impairment is Level I.  When the pure tone threshold averages and speech recognition scores for the left ear are applied to Table VI, the numeric designation of impairment is Level I.  When these numeric designations for the right and left ears from the VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

When the pure tone threshold averages and the speech recognition scores for the right ear from the VA examination in March 2016 are applied to Table VI, the numeric designation of hearing impairment is Level II.  When the pure tone threshold averages and speech recognition scores for the left ear are applied to Table VI, the numeric designation of impairment is Level I.  When these numeric designations for the right and left ears from the VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In addition, the Board notes that the 2016 VA examiner discussed the functional effects caused by the Veteran's hearing disability in his report, to include difficulty understanding speech, as noted above.  See Martinak, supra.

The provisions of 38 C.F.R. § 4.86 which address exceptional patterns of hearing loss are not applicable.  There is no showing that Veteran had an exceptional pattern of hearing loss at any time.

Consideration is given to the Veteran's statements regarding the effects of his hearing loss.  He is competent and credible in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159 (a)(2).  However, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his hearing loss disability in terms of the applicable rating criteria.  As noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss, which requires specific testing. 

The Board has considered whether referral of this matter for consideration of an extra-schedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's bilateral hearing loss are encompassed by the schedular criteria for the rating now assigned.  He has not alleged any impairment of function that is not encompassed by schedular criteria.  Therefore, the schedular criteria are not inadequate and referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss did not meet the standards for a compensable evaluation at any point during the pendency of the appeal.  See Hart, supra.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a compensable schedular rating for bilateral hearing loss disability must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a low back disability is denied. 

A compensable rating for bilateral hearing loss disability is denied. 


REMAND

Regarding the issue of entitlement to TDIU, a remand is required to obtain a social and industrial survey.  During the pendency of the appeal, the Veteran became service-connected for lipomas.  See March 2015 Rating Decision.  The Veteran asserts, in pertinent part, that this newly service-connected disability contributes to his inability to secure or follow a substantially gainful occupation.   See November 2013 claim.  The Board notes that the record contains a March 2015 Disability Benefits Questionnaire related to lipomas.  While the examiner from this evaluation concluded that the Veteran lipomas do not impact his ability to work, this opinion is not supported by an explanation, and does not consider the Veteran's employment history or his numerous other service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify medical records that are outstanding and relevant to his TDIU claim.

After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

2.  After completing the foregoing development, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report form this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupational as a result of his service-connected disabilities.  The Veteran is service-connected for the following disabilities: gastroesophageal reflux disease, pes planus, right and left knee disabilities, right shoulder disability, lipomas, tinnitus, hearing loss disability, hypertension, left testicle disability, residuals of brain injury and residuals of stroke.

3.  Review the social and industrial survey to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include whether additional examinations or opinions are necessary, the TDIU claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


